Citation Nr: 0532950	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-06 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.

This case was remanded by the Board in October 2004 and has 
been returned for review.  

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of military service.

2.  The record does not contain credible supporting evidence 
of the occurrence of the claimed combat stressors.

3.  The claimed non-combat stressors are not considered 
sufficient to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
PTSD.  He claims that he experienced stressors during his 
tour of duty, and that those stressors brought on his 
currently diagnosed PTSD.  The symptoms include nightmares, 
sleep impairment, decreased concentration, increased anxiety, 
hyperarousal, and flashbacks.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2004.  The content of this notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Additionally, a supplemental statement of the case in July 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  The Board also 
remanded the case for additional VA opinion.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual background

The service medical records do not show complaints, findings, 
or diagnoses regarding a psychiatric disability.  

A VA examination was conducted in July 1996 by Dr. I. D.  The 
veteran reported his service history and symptoms.  He 
indicated that he was involved in combat.  His symptoms 
included recurrent memories of Vietnam, guilt, remorse, 
nightmares, and hyperarousal.  A mental status examination 
was performed and the examiner commented that the veteran 
suffered from a very mild form of PTSD with very occasional 
symptoms.  

In December 1996 correspondence, the veteran has cited the 
following stressors: (1) Learning of the death of a friend, 
PFC D. H., by reading of that in Stars and Stripes.  This 
happened in May 1969.  That soldier was killed in battle.  
(2) Learning of the accidental death of his college girl 
friend that he had previously planned to marry but broke up 
with because he was drafted.  This happened in May 1969.  
(3) Witnessing the mutilation of a dead Viet-Cong solder by 
ARVN soldiers in AO Judy near the Van Co Dong River, 
southwest of Saigon.  This happened in the spring of 1969.  
(4) Witnessing the wet, stiff body of PFC Smith on the back 
of a jeep, the day after Smith was retrieved from a canal 
where he had drowned.  The veteran had talked with him the 
night before Smith died.  In subsequently received 
correspondence, the veteran cited additional stressors he 
associated with his tour in Vietnam and not related to 
combat.

In April 1997, he submitted two contemporaneous letters dated 
and postmarked in May 1969, which note the accidental death 
of his girlfriend.  He also submitted two letters proximate 
to the period when the veteran stated his friend, PFC D. H., 
was killed.

A VA examination was conducted in May 1998 by Dr. O. M.  The 
physician noted the veteran reported stressors and indicated 
there was no evidence that the veteran actually participated 
in combat.  He also noted the veteran's reports of death of 
his girlfriend and fellow service comrade.  The diagnosis was 
dysthymic disorder, mild to moderate.  He noted that there 
was no evidence of PTSD.   

The record contains VA outpatient records that date from 1998 
to 2000 which show ongoing treatment for PTSD.  In January 
1999 the veteran reported that he served as a forward 
observer and that he lost many friends during service.  He 
indicated that he was involved in a number of rocket attacks.  
In March 1999, he reported that he was thinking more about an 
experience in which a fellow soldier was drowned.  He also 
indicated that he sustained ruptured tympanic membranes as a 
result of field artillery.

In light of the veteran's disability picture, the Board in 
October 2004 remanded the case for VA opinion.  In November 
2004, a VA physician, Dr. R P. A., reviewed the record and 
noted the veteran's reported stressors.  The examiner 
concluded:

The PTSD diagnosis in question is not 
caused by or a result of the above 
verified inservice stressors.

The C-file, previous C&P examinations for 
PTSD, and [the veteran's] medical record 
do not document a trauma which would 
result in PTSD symptoms.  [The veteran] 
complains of PTSD symptoms appear related 
to combat, but there is little 
documentation of combat exposure or 
documentation of a trauma that occurred 
during combat that would explain his PTSD 
symptoms.

In addition, the stressors above (which 
are cited in his correspondence received 
4/2004) are not stressors that would be 
expected to produce combat-related PTSD.  
By definition, a trauma exposure that may 
cause PTSD is one where "the person 
experienced, witnessed, or was confronted 
with an event that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of self 
or others."  Reading about the death of 
a close friend or acquaintance does not 
qualify, and would not be expected to 
produce the PTSD symptoms in question.  

In a December 2004 statement the veteran reported that he 
served with a Captain K.  He indicated that Captain K. would 
be able to explain in more detail and substantiate his combat 
related stressors.  

The veteran also submitted a December 2004 statement by a VA 
physician, Dr. V. G. B.  The physician reported that she has 
been treating the veteran since November 2001.  She indicated 
that he experienced PTSD symptomatology that "goes with" 
that diagnosis.  She reported that he also had significant 
social and occupational impairment due to his psychiatric 
disorder.

Criteria and analysis for PTSD

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When the veteran initially filed his claim 
in 1996, entitlement to service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition with credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996).

Thereafter, 38 C.F.R. § 3.304(f) was amended, effective March 
7, 1997.  The amended regulation provides the following.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this Chapter; a link, established by medical evidence between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R.  § 3.304(f) 
(2005).

In addition, in November 1996, VA regulations were amended to 
adopt the 4th edition of The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (4th ed. 1994). 38 C.F.R. § 4.130 (1997). 
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim.  38 
C.F.R. § 4.125 (1996).  In Cohen v. Brown, 10 Vet. App. 128, 
145 (1997), the Court noted that a significant change from 
DSM-III to DSM-IV was that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, at 141.  Subsequently, the 
Court noted that, "under Cohen, the veteran was 'entitled to 
receive the benefit of the most favorable version' of the 
DSM."  Helfer v. West, 11 Vet. App. 178, 179 (1998), 
affirmed, 174 F.3d 1332 (Fed. Cir. 1999).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2005).

In this case, the veteran has been diagnosed with PTSD.  The 
report of a July 1996 VA examination contains an assessment 
that the veteran suffers from a very mild form of PTSD with 
very occasional symptoms.  Although the report of a 
subsequent VA examination in May 1998 does not diagnose PTSD 
and specifically finds no evidence of PTSD, subsequent VA 
treatment records dated from 1998 to 2000 show medical 
evidence of a diagnosis of PTSD.  However, in reviewing the 
medical records from the physicians who have diagnosed PTSD, 
Dr. V. G. B. and Dr. I. D., it appears that the physicians' 
diagnoses are based on the veteran's recitation of 
experiences during military service in Vietnam that have not 
been verified.  The July 1996 VA examination report shows 
that the veteran reported that he was in actual combat.  The 
VA outpatient records show that the veteran reported that he 
was under rocket attacks, witnessed the drowning of a soldier 
and suffered ruptured eardrums from artillery fire.  In that 
regard, the Court has determined that medical evidence is 
inadequate where medical opinions consist of general 
conclusions based on history furnished by the appellant and 
on unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177 (1993).  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Action Ribbon, or 
other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  
Service administrative records relate that he served in the 
Republic of Vietnam from January 1969 to November 1969.  He 
received the National Defense Service Medal, Vietnam Service 
Medal with Star, Vietnam Campaign Medal with 60 Device, Army 
Commendation Medal and Bronze Star Medal.  His duties in 
Vietnam included cannoneer and mail clerk.  He served with 
the 2/321 st Artillery 3d Bde 2d AbnDiv USARPAC.  His 
campaign involvement was listed as "unnamed campaign."  

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other supporting evidence of 
record that he participated in combat.  Where a veteran-
claimant did not serve in combat or the stressor is not 
related to combat, his lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
See West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); see 
also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain evidence that corroborates his 
testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also VA 
Adjudication Procedure Manual M21-1, Part VI,  11.38.

In regard to the veteran's reported combat stressors (being 
under a rocket attack, witnessing the mutilation of a dead 
Viet-Cong solder, and witnessing the body of a soldier on the 
back of a jeep), it should be pointed out that the veteran's 
statements have not been verified.  The RO determined that 
the veteran's statements were insufficient in detail to 
permit the USASCRUR to corroborate.  His statements were 
general in terms and he did not provide specific names of 
casualties witnessed; names, dates and places of specific 
situations where he witnessed casualties; or dates, names or 
places of specific campaigns or battles which placed him in 
imminent danger.  Therefore, the Board finds that that his 
statements are of limited probative value.

Accordingly, the Board finds that, as to the veteran's combat 
related claimed in-service stressors, the veteran's service 
personnel records and service medical records are negative 
for any corroborating or supportive evidence of such 
stressors.  Furthermore, all of the veteran's own statements 
within the record regarding the occurrence of the stressors 
are unverifiable or lack significant detail so that they are 
not subject to verification.  Moreover, as the claimed 
stressors are not combat-related, there must be some 
evidence, other than the veteran's account, to verify the 
stressor.  "There must also be evidence establishing the 
occurrence of the stressor[; and] an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish th[is]."  Cohen, at 
145.  See also Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  Consequently, the Board finds that the record does 
not contain credible supporting evidence that the claimed 
inservice stressors actually occurred as contemplated by the 
Court in Cohen.  

With respect to his noncombat stressors, (learning of the 
death of a friend and the accidental death of his college 
girl friend), the Court has held that, in addition to 
demonstrating the existence of a stressor, the facts of a 
particular case must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Subsequently, the Court 
further elaborated on its analysis in Zarycki.  Specifically, 
the Court held that the sufficiency of the alleged stressor 
is a medical determination and that, therefore, the 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  West v. Brown, 
7 Vet. App. 70 (1994).  

The Court has held that in view of the subjective nature of 
the DSM-IV criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

The new criteria essentially eliminate the role of 
adjudicators in determining the sufficiency of the claimed 
stressor in supporting a diagnosis of PTSD.  Instead, the 
sufficiency of a stressor is presumed if it is accepted by a 
medical professional in making the diagnosis.

In this regard the Board remanded the case in October 2004 
and requested an opinion regarding the sufficiency of these 
non-combat related stressors.  As pointed out above, 
Dr. R. P. A. did not find that the reading of a friend's 
death qualified as a sufficient stressor to produce PTSD.  
The Board points out that while there are diagnoses of PTSD, 
the veteran's VA treating physician did not provide a basis 
for the PTSD diagnosis, let alone point out the stressors 
that fit the criteria necessary for a diagnosis.  The Board 
places great weight on the report of Dr. R. P. A., due to the 
thorough review of the appellant's medical history, his 
discussion of the veteran's stressors, and his expertise.  
See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993).  He thoroughly considered 
the significance of the reported diagnosis of PTSD and 
rejected it based upon reasonable medical principles.  There 
is not sufficient evidence to establish a link, by medical 
evidence, between the veteran's current diagnosis of PTSD and 
a supported inservice stressor.  Therefore, the preponderance 
of the evidence is against the claim for service connection 
for PTSD.  


ORDER

Service connection for PTSD is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


